DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  4 (claim 5 by its dependency) and claim 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims  4 (claim 5 by its dependency) and claim 23 (lines 1 and 2) recite the limitation "a cable” " in line 1 of each claim.  There is may be excessive antecedent basis for this limitation in the claim creating ambiguity in the number of cables required. Applicant claims “a second cable” in claim 5 and “a first cable” in claim 7. It is unclear how many cables are required or if “a cable” and “a first cable” are the same cable or different cables. Upon introduction of a cable element, if a first and second cable will be required, recitation of “at least one cable” should resolve the ambiguity.

In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,9 12, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Müller et al. (US 20130121008).

Regarding claim 1,  Müller et al. discloses  A vehicular door actuation system for a door of a vehicle, the vehicular door actuation system comprising: 
a handle assembly including a handle portion (10; Müller et al.) and a base portion(11; Müller et al.), the base portion disposed at the door of the vehicle and the handle portion movable between 
(i) a recessed position (Fig. 1; Müller et al.), where the handle portion nests at least partially in the base portion, and 
(ii) a ready position (Fig. 3; Müller et al.), where the handle portion extends from the base portion so as to be graspable by a user; an actuator (17 drive [0014]; Müller et al.) positioned at the door separate and remote from the handle assembly, wherein a handle linkage (14; Müller et al.) operatively couples operation of the actuator to the handle portion to move the handle portion from the recessed position to the ready position; and 
a latch mechanism (80; Müller et al.) configured to latch the door in a closed state, and wherein the latch mechanism is configured to unlatch the door responsive to the user pulling the handle portion when the handle portion is in the ready position to allow the door to open.

Regarding claim 2,  Müller et al. discloses  The vehicular door actuation system of claim 1, wherein the actuator (drive [0014]; Müller et al.) is located separate and remote from the latch mechanism (Fig. 5; Müller et al.).

Regarding claim 3,  Müller et al. discloses  The vehicular door actuation system of claim 2, wherein the actuator (drive [0014]; Müller et al.), responsive to the user pulling the handle portion when the handle portion is in the ready position, operates the latch mechanism to unlatch the door to allow the door to open ([0008]; Müller et al.).

Regarding claim 4,  Müller et al. discloses  The vehicular door actuation system of claim 3, wherein the handle linkage comprises a cable (14; Müller et al.).

Regarding claim 9,  Müller et al. discloses  The vehicular door actuation system of claim 1, wherein the actuator (17 drive [0014]; Müller et al.) is connected to the latch mechanism by an actuator linkage (17.1 drive; Müller et al.) for operating the latch mechanism, the actuator linkage being separate from the handle linkage (22.4 Fig. 1; Müller et al.).

Regarding claim 12,  Müller et al. discloses  The vehicular door actuation system of claim 1, further comprising one or more sensors ([0008] l. 28 Müller et al.) associated with the handle assembly, the one or more sensors configured to sense when the handle portion is pulled by a user from the ready position and to indicate to at least one of a vehicle controller ([0008] l. 27 Müller et al.) or the actuator that the user has pulled the handle portion from the ready position, wherein the vehicle controller or the actuator, responsive to indication from the sensor that the user has pulled the handle portion controller ([0008] l. 27 Müller et al.)   from the ready position, operates the latch mechanism to unlatch the door to allow opening of the door by the user.

Regarding claim 15,  Müller et al. discloses  The vehicular door actuation system of claim 1, wherein the actuator (17 drive [0014]; Müller et al.)  is configured to operate independently of operation of the handle assembly and independently of operation of the latch mechanism.

Claim(s) 16-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller et al. (US 2018/0187461).

Regarding claim 16, Mueller et al. discloses A method for operating a door of a vehicle, the method comprising: providing a handle assembly at the door of the vehicle, the handle assembly having a handle portion (3; Mueller et al.) and a base portion mounted at the door of the vehicle, the handle portion being movable between
 (i) a recessed position (Fig.3, solid; Mueller et al.)  where the handle portion nests at least partially in the base portion, and 
(ii) a ready position (Fig. 3 dashed; Mueller et al.), where the handle portion extends from the base portion so as to be graspable by a user; providing an actuator (6; Mueller et al.) at the door of the vehicle, the actuator operatively connected to a handle assembly at the door, 
wherein the actuator is provided at a location that is separate and remote from the handle assembly (Fig. 3; Mueller et al.); 
receiving a presentment signal ([0009], l.3; Mueller et al.) responsive at least in part to proximity to the vehicle of a remote device (abstract, mobile ID transmitter; Mueller et al.) that is separate and remote from the vehicle; responsive to receiving the presentment signal, operating the actuator to manipulate a handle linkage (5, Fig. 3; Mueller et al.) operatively coupling the actuator to the handle portion to move the handle portion from the recessed position to the ready position (dashed line of 3, Fig. 3; Mueller et al.); and operating a latch mechanism(12; Mueller et al.)  of the door responsive to the user pulling the handle portion from the ready position to open the door.

Regarding claim 17, Mueller et al. discloses The method of claim 16, wherein the actuator is connected to the latch mechanism by an actuator linkage (15; Mueller et al.) for operating the latch mechanism, the actuator linkage being separate from the handle linkage (18; Mueller et al.).

Regarding claim 18, Mueller et al. discloses The method of claim 17, wherein the actuator, responsive to the user pulling the handle portion when the handle portion is in the ready position (dashed 3, Fig.3; Mueller et al.), operates the latch mechanism to unlatch the door to allow the door to open ([0025], l.3-11; Mueller et al.).

Regarding claim 19, Mueller et al. discloses The method of claim 18, wherein operating the actuator includes performing a cinching operation ([0009; Mueller et al.)  of the latch mechanism to move the door from a partially closed position to a fully closed position.

Regarding claim 20, Mueller et al. discloses The method of claim 18, wherein operating the actuator includes performing a cinching operation ([0009; Mueller et al.)  of the latch mechanism to fully close the door responsive at least in part to the door moved from an opened position to a partially closed position.

Regarding claim 21, Mueller et al. discloses The method of claim 17, wherein the actuator is configured to operate independently of the handle assembly (Fig.3; Mueller et al.)   and the latch mechanism.

Regarding claim 22, Mueller et al. discloses A vehicular door actuation system for a door of a vehicle, the vehicular door actuation system comprising: 
a handle assembly including a handle portion (abstract; Mueller et al.) and a base portion (about 3, Fig.2; Mueller et al.), the base portion disposed at the door of the vehicle (3, Fig.1; Mueller et al.) and the handle portion movable between 
(i) a recessed position (3, solid, Fig.3; Mueller et al.), where the handle portion nests at least partially in the base portion, and 
(ii) a ready position (3, dashed Fig.3; Mueller et al.), where the handle portion extends from the base portion so as to be graspable by a user; 
a latch mechanism(12; Mueller et al.) configured to latch the door in a closed state, and wherein the latch mechanism is configured to unlatch the door responsive to the user pulling the handle portion when the handle portion is in the ready position to allow the door to open ([0007]; Mueller et al.); 
an actuator (6; Mueller et al.) positioned at the door separate and remote from the handle assembly and separate and remote from the latch mechanism; 
wherein a handle linkage(18; Mueller et al.) operatively couples operation of the actuator to the handle portion to move the handle portion from the recessed position to the ready position; 
wherein a latch linkage (15; Mueller et al.)operatively couples operation of the actuator to the latch mechanism; wherein the actuator, responsive to the user pulling the handle portion when the handle portion is in the ready position, operates the latch mechanism to unlatch the door to allow the door to open; and 
wherein the actuator (6; Mueller et al.) (i) moves the handle linkage to move the handle portion from the recessed position (3,Fig.3 solid; Mueller et al.) to the ready position (3, Fig.3 dashed; Mueller et al.), and (ii) moves the latch linkage to operate the latch mechanism to unlatch the door ([0007]; Mueller et al.).

Regarding claim 23, Mueller et al. discloses The vehicular door actuation system of claim 22, wherein the handle linkage comprises a cable ([0028]; Mueller et al.) and wherein the latch linkage comprises a cable ([0028]; Mueller et al.).

Regarding claim 24, Mueller et al. discloses. The vehicular door actuation system of claim 22, wherein the actuator([0009}; Mueller et al.), with the door in a partially closed position, moves the latch linkage to operate the latch mechanism to further close the door from the partially closed position to a fully closed position.

Regarding claim 25, Mueller et al. discloses The vehicular door actuation system of claim 22, wherein the actuator operates to move the handle linkage(Fig.3; Mueller et al.) without moving the latch linkage and wherein the actuator operates to move the latch linkage without moving the handle linkage.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Müller et al. (US 20130121008) in view of Christensen (US 2017/0260780)
.  
Regarding claim 5, Müller et al. discloses The vehicular door actuation system of claim 4, wherein the actuator (i) moves the cable ([0008] l. 17-24; Müller et al.) to move the handle portion from the recessed position to the ready position, and (ii) moves a connection to operate the latch mechanism to unlatch the door.
Müller et al.  discloses the claimed invention except for a second cable. 
Christensen teaches a second cable for the purpose of providing link between handle and latch.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Müller et al.  with a second cable as taught by Christensen for the expected benefit of replacing one known linkage element with another known linkage element performing the same function.  

Claim 6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Müller et al. (US 20130121008) in view of Christensen (US 2017/0260780) further in view of Mueller et al. (US 2018/0187461). 

Regarding claim 6, the combination makes obvious The vehicular door actuation system of claim 2, wherein the actuator (drive [0014]; Müller et al.), responsive to the door being moved from an opened position to a partially closed position, operates the latch mechanism to further close the door from the partially closed position to a fully closed position.
The combination, does not disclose: door being moved from a partially closed position, operates the latch mechanism to further close the door from the partially closed position.
Mueller et al. ‘461 teaches a cinching mechanism which is able to accomplish a door being moved from a partially closed position, operates the latch mechanism to further close the door from the partially closed position for the purpose of securely closing a door against the seals prior to operation of vehicle
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Müller et al.),  with a cinching mechanism which is able to accomplish a door being moved from a partially closed position, operates the latch mechanism to further close the door from the partially closed position as taught by Mueller et al. ‘461  for the expected benefit of utilizing a recessed handle and a cinching latch device well known and taught  to be useable together to automate a mechanism for proper closure prior to operating a motor vehicle in a secure and safe manner..  

Claim 7 and 8 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Müller et al. (US 20130121008) in view of Christensen (US 2017/0260780) further in view of Mueller et al. (US 2018/0187461) referred to hereafter as Mueller et al. ‘461.  

Regarding claim 7, the combination makes obvious The vehicular door actuation system of claim 6, wherein the handle linkage comprises a first cable, and wherein the actuator (i) operates to move the first cable to move the handle portion from the recessed position to the ready position, and (ii) operates to move a second cable to control the latch mechanism from the partially closed position to the fully closed position.
The combination does not disclose: adjusting the door.
Mueller et al. teaches a Cinch lock device (cinching aid: power cinching) for the purpose of closing the door.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the combination with a mechanism to adjust the door as taught by Mueller et al. for the expected benefit of automating mechanism for proper closure prior to operating a motor vehicle in a secure and safe manner.  

Regarding claim 8, the combination makes obvious The vehicular door actuation system of claim 7, wherein the actuator operates to move the first cable (14; Müller et al.) without moving the second cable and wherein the actuator operates to move the second cable (second cable of Mueller et al. ‘461 moves independently of the first)  without moving the first cable .

Claim 10, 11, 13 and 14 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Müller et al. (US 20130121008) in view of Mueller et al. (US 2018/0187461).

Regarding claim 10; Müller et al. discloses The vehicular door actuation system of claim 9, further comprising a mechanism
Müller et al. does not disclose: a cinch mechanism
Mueller et al. ‘461 teaches a cinch mechanism
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Müller et al.  with a cinch mechanism

Regarding claim 11; the combination makes obvious The vehicular door actuation system of claim 1, further comprising a cinch mechanism ([0027], l.44; Mueller et al. ‘461)  incorporated in the latch mechanism, the cinch mechanism being connected to the actuator, wherein the actuator, responsive to the door being moved from an opened position to a partially closed position, operates the cinch mechanism to adjust the door from the partially closed position to a fully closed position.

Regarding claim 13; the combination makes obvious The vehicular door actuation system of claim 1, wherein the actuator operates to move the handle portion from the recessed position to the ready position responsive to a wireless signal (abstract mobile ID transmitter; Mueller et al. ‘461) from one or more devices separate and remote from the vehicle.

Regarding claim 14; the combination makes obvious The vehicular door actuation system of claim 13, wherein the one or more devices includes a key fob (abstract mobile ID transmitter; Mueller et al. ‘461).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T. L. N./
Examiner, Art Unit 3675
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675